Citation Nr: 0919928	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  00-04 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for a claimed chronic 
pulmonary disorder.  

2.  Entitlement to service connection for a claimed low back 
condition.  



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The appellant served on active duty for training from January 
to April 1978.  The appellant apparently served with Army 
Reserve until some time prior to March 1981 when action was 
initiated for his separation due to unsatisfactory 
participation.  The full extent of his participation after 
April 1978 is not documented.  

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision when the RO denied 
service connection for asthma and bronchitis.  

In a June 2006 decision, the Board denied the appellant's 
claim.  The appellant appealed the decision to the United 
States Court of Appeals for Veterans Claims (Court), which in 
a December 2007 Order, granted the parties' Joint Motion for 
Remand, vacating the June 2006 decision and remanding the 
case for compliance with the terms of the Joint Motion.  

In May 2008, the Board remanded this matter for additional 
development and adjudication in order to fully comply with 
the Joint Motion.  

In a Memorandum Decision in May 2007, the Court vacated 
another decision of the Board promulgated on February 15, 
2005 that had denied service connection for a low back 
disorder and remanded that matter to the Board for 
appropriate action.  

Accordingly, for the purpose of efficiency, this matter now 
is being remanded to the RO via the Appeals Management Center 
(AMC) for further development.  


FINDINGS OF FACT

The currently diagnosed asthma by history is shown to be 
manifested by recurrent episodes of respiratory impairment 
that as likely as not are due to the appellant's exposure to 
hazardous fumes and conditions beginning when he was 
performing his assigned duties including as a diesel truck 
driver during his period of active duty for training.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the appellant, his 
disability manifested by a history of asthma is due to 
disease or injury that was incurred in active duty for 
training.  38 U.S.C.A. §§ 101(2), 101(24), 1131 (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  

The Board has considered this legislation and finds that, 
given the favorable action taken below, further discussion of 
VCAA at this point is not required.  

II.  Service connection for chronic pulmonary disorder.  

Service connection will be granted for any disability 
resulting from personal injury or disease contracted in the 
active military, naval, or air service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  

Active military, naval, and air service includes active duty, 
or any period of active duty for training during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  

The term "Veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

When entitlement to service connection is based on a period 
of active duty for training, the evidence must show that the 
appellant became disabled during the period of active duty 
for training as a result of a disease or injury incurred or 
aggravated in the line of duty.  

If the evidence does not show that the appellant became 
disabled during the period of active duty for training, he 
does not have the status of a Veteran for that period of 
service, see 38 U.S.C.A. §§ 101(2), 101(24), 1131, and the 
appellant is, therefore, not entitled to the presumption of 
soundness on entering service, or the presumption of 
aggravation for any increase in disability during active duty 
for training.  Harris v. West, 13 Vet. App. 509, 511 (2000) 
(per curiam).  

The evidence shows that the appellant served on active duty 
for training as a member of the United States Army Reserve 
from January to April 1978, with no other period of active 
duty or active duty for training.  He contends that he 
currently suffers from chronic bronchitis and/or asthma as a 
result of that service, including having been exposed to 
diesel fumes, tear gas or mustard gas during the active duty 
for training.  

The appellant initially claimed entitlement to VA benefits in 
June 1987 and did not then make any reference to having 
incurred a pulmonary disorder during service.  He initially 
claimed service connection for bronchitis and asthma in 
September 1998.  He then reported having had been given the 
diagnoses of asthma and bronchitis prior to entering service, 
and asserted that the disorders had been aggravated by 
service because he had difficulty breathing while in service.  

The private treatment records indicate that the appellant was 
treated for pleuritic-type chest pain in December 1976.  His 
service medical records show that, in February 1978, he 
complained of a headache, problems sleeping, chest pain, and 
a runny nose of two days in duration.  An examination showed 
the chest to be clear, and his complaints were assessed as 
acute respiratory disease.  

When examined at his separation from active duty for training 
in April 1978 he denied having had asthma, shortness of 
breath, pain or pressure in the chest, or a chronic cough, 
and physical examination showed the chest and lungs as being 
"normal."  

There is evidence of pulmonary symptoms in April 1980, when 
he was treated to rule out pneumonia.  He was treated for 
bronchitis in August 1982 and has received regular treatment 
for pulmonary symptoms characterized as being due to asthma, 
bronchitis or pleurisy.  

The appellant presented a February 1998 medical report 
indicating that he reported having had "winter bronchitis" 
since he was in the military.  The physician assessed the 
appellant's respiratory complaints as asthma, recurrent since 
childhood, and nasal obstruction with a possible allergic 
component.  His initial spirometry showed mild 
obstruction/restriction.  

The appellant also presented a January 1999 report from the 
family practice clinic where he had been treated since birth.  
In that report, his current physician stated that his 
reactive airway disease dated back to his service in the 
Reserve.  The physician also stated that any exposure to 
chemical agents, such as tear gas, might have aggravated his 
asthma.  

A February 2003 medical report indicates that the appellant's 
chronic respiratory problems were due to allergies to 
multiple substances.  

The appellant presented an August 2003 medical opinion from a 
nurse practitioner indicating that he reported having been 
exposed to diesel fumes while working in the motor pool and 
driving vehicles.  The nurse practitioner provided the 
opinion that the exposure to diesel fumes "while in the 
military" appeared to have permanently aggravated his 
pulmonary problems.  She referenced an April 1984 treatment 
record indicating that the appellant's pulmonary complaints 
at that time could be a reaction to exposure to kerosene 
fumes and noted that the exposure to diesel fumes had been 
implicated in the development of various respiratory 
diseases.  

The nurse practitioner did not find that the appellant became 
disabled due to a pulmonary disorder during a period of 
active or inactive duty for training.  Although she had 
reviewed his medical records from 1976 to 2003 in rendering 
her opinion regarding a nexus to service, she made no 
reference to the absence of symptoms during active duty for 
training, the appellant's denial of any pulmonary problems 
when examined on separation, or the absence of any medical 
evidence of pulmonary symptoms prior to April 1980, two years 
after separation from the period of active duty for training.  

The appellant was afforded a VA medical examination in August 
2005, during which he reported having had mild asthma 
symptoms prior to entering active duty for training.  He 
reported having been exposed to mustard gas while in 
training, which caused a significant increase in his 
symptoms, including hospitalization.  He stated that the 
exacerbation of symptoms lasted throughout his training, and 
nearly prevented him from completing it.  He also reported 
having had multiple occurrences of pneumonia while on active 
duty for training.  His pulmonary function tests and a 
physical examination in August 2005 were noted to have been 
normal.  

The examiner provided the opinion that the previously 
existing lung condition had undergone an increase in severity 
during the active duty for training as a result of exposure 
to tear gas.  

The examiner expressly based his opinion on the appellant's 
report of having had only minor symptoms prior to military 
service, a significant increase in symptoms while on active 
duty for training, and recurring exacerbations since military 
service.  

In a January 2006 addendum to the examination report, the VA 
examiner found that the pre-existing pulmonary problem had 
not been aggravated during active duty for training.  The 
bases for his opinion were the absence of any documentation 
of a recurrence of asthma for 20 years after service and the 
negative pulmonary function tests in August 2005.  

The examiner added that the appellant's pulmonary function 
tests were completely within normal limits and stated that, 
based on his examination and the pulmonary function tests, he 
could not even say with certainty that the appellant had 
asthma as a current diagnosis.  

In a June 2006 decision, the Board denied the appellant's 
claim.  The appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which in a December 2007 Order, granted the parties' Joint 
Motion for Remand, vacating the June 2006 decision and 
remanding the case for compliance with the terms of the Joint 
Motion.  

In May 2008, the Board remanded this matter for additional 
development and adjudication, to include an additional VA 
examination to determine whether the appellant had a current 
pulmonary disorder and, if so, whether such disorder pre-
existed the appellant's active duty for training, and whether 
any such pre-existing condition was aggravated by his active 
service.  

In June 2008, the appellant's claims file was reviewed in 
connection with the claim.  The appellant was not examined.  
The medical history was reviewed, including the August 2005 
VA examination report.  

The examiner indicated that he had found no new information, 
but did note that the August 2005 examination showed 
pulmonary function within normal limits.  He indicated that 
there were no records of bronchodilator testing, methacholine 
challenge testing, and no chest x-rays studies to review.  

The examiner indicated a diagnosis of asthma and found that 
it was at least as likely as not that there was an increase 
in his level of disability from his previous asthma, during 
his military service.  The examiner, however, also indicated 
that his was only a chart review, and the appellant was not 
present.  He stated that he was not sure if clinically, there 
had been any changes since August 2005.  

An additional full VA examination was afforded to the 
appellant in July 2008.  The examiner indicated that the 
appellant's claims file had been reviewed in connection with 
the examination.  Again the medical history was noted and the 
appellant reported his military experiences, including 
exposure to tear gas and diesel fumes.  

The appellant's current symptoms were also noted.  In this 
regard, the examiner noted that there was a questionable 
diagnosis of acute respiratory distress syndrome in the 
appellant's claims file.  

When interviewing the appellant, the examiner noted that the 
appellant stated that he was never on a ventilator.  The 
examiner then stated that, since the appellant had never been 
on a ventilator, he questioned the diagnosis of acute 
respiratory distress syndrome, as this often caused 
respiratory failure and required mechanical ventilation.  

After examining the appellant, the examiner noted that the 
appellant had a diagnosis of asthma by his history.  However, 
the examiner found that the pulmonary function tests did not 
support this diagnosis.  He also found that the physical 
examination findings did not support a diagnosis of asthma on 
the appellant's many trips to the emergency department.  And 
the examiner added that the appellant did not have any 
wheezes on his lung examination.  

The examiner then stated that, knowing that right now the 
appellant did not have a diagnosis supportive of asthma, that 
it was not likely that if he did have childhood asthma, this 
was the cause of his problems after and during his military 
service.  The examiner also recommended that a methacholine 
challenge test be done, as that would give an answer as to 
whether the appellant truly had asthma.  

The methacholine challenge test was conducted in November 
2008.  Based on the test, the appellant was found not to have 
evidence of reactive airway disease.  The test results were 
indicated to be normal.  

Based on a thorough review of the record, the Board finds the 
evidence to be in relative equipoise in showing that the 
appellant as likely as not suffers from a recurrent, but 
chronic pulmonary disease process that had its clinical onset 
due to events that happened during his period of active duty 
for training.  

Here, the record includes conflicting medical statements by 
VA regarding the current nature and likely etiology of the 
claimed respiratory manifestations that had been variously 
identified over the years as being due to acute respiratory 
infection, bronchitis and asthma, among others.  

Significantly, during and shortly after the time of his 
active participation with the Army Reserve roughly from 1978 
up to 1982, the appellant is shown to have had documented 
treatment for recurrent episodes of upper respiratory 
manifestations.  

In November 1979, shortly after his active duty for training, 
the appellant was seen by his treating doctor for complaints 
of sore throat, aches, chills and fever.  The assessment was 
that of R/O strep.  In April 1980, he was assessed with R/O 
pneumonia.  In August 1980, he was treated for an upper 
respiratory infection with wheezing and rhinitis.  In 
December 1980, he was treated for the flu.  In March 1981, he 
was seen with an upper respiratory infection and bronchitis.  
In May 1981, he was seen for pharyngitis.  In June 1982, he 
was treated with Keflex for "OMPA."  On one occasions in 
1982, he treated for bronchitis.  On one occasion in 1983, he 
had symptoms of a cold, sore throat and tightness in the 
chest.  In July 1985, he treated for probable bronchitis.  In 
November 1985, he was treated for mild bronchitis.  

The record also includes emergency room medical reports 
showing that, in April 1984, the appellant was seen for an 
upper respiratory infection that was possibly on a allergic 
basis due to exposure to kerosene fumes; in May 1984, he was 
seen for chest pain of undetermined cause; in July 1984, he 
was treated for sinusitis and upper respiratory infection; in 
December 1984, he was seen with  flu and pharyngitis; in 
February 1985, he was treated for bronchitis, R/O strep and 
pharyngitis; in September 1986, he was seen for bronchitis 
and upper respiratory infection; and in July 1995, he 
received medical care for bronchitis.  

Significantly, given this recurrent activity, the appellant 
is shown to have been referred by his treating doctor to a 
consulting specialist in allergy and asthma for an evaluation 
in February 1998 when he was noted to have had a history of 
worsening winter bronchitis since service.  The medical 
specialist found that he had recurrent asthma.  

In this regard, the Board notes that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110; see Degmetich 
v. Brown, 104 F.3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed).  

Thus, the claims file contains ample medical evidence 
documenting the appellant's treatment for recurrent episodes 
of respiratory symptomatology since about the time of his 
service with the Army Reserve, as well as a reliably 
probative diagnosis of recurrent asthma entered by a 
pulmonary specialist in 1998 following referral.  

In July 2008, a VA examiner thoroughly reviewed this history 
and found that the appellant had a current diagnosis of 
asthma by his history.  In June 2008 (the same VA examiner) 
and earlier in July 2005, VA examinations, among others, had 
at first reported a diagnosis of asthma that as likely as not 
had increased in disability during military service.  

On further review in August 2005, the VA physician who 
examined the appellant in July 2005, recanted and found that 
respiratory condition was not aggravated by service on the 
basis that the record showed a 20 year period with no 
recurrence of asthma.  He then added that, after his review 
and based on his current examination and the pulmonary 
function tests, he could not even say with certainty that 
asthma was a current diagnosis.  

The other VA examiner, who reviewed the case again in July 
2008, observed that his current findings did not support a 
diagnosis of asthma, per se, and recommended that further 
testing be done to confirm the diagnosis.  

In November 2008, a methacholine challenge test was performed 
and yielded results that were interpreted as being normal and 
showing no evidence of reactive airway disease.  However, 
neither the medical significance nor the reliability of the 
findings was discussed.  

A subsequently received statement submitted in February 2009 
questioned the validity of the special testing on the basis 
of improper protocol.  It was noted that the report had not 
addressed certain test conditions, including when the 
appellant had last used Albuterol prior to the study.  On 
this basis, for the purposes of this decision, the Board 
cannot afford any probative weight to the reported findings 
of the study.  

The appellant is not competent on his own to establish a 
medical diagnosis or provide an opinion regarding medical 
etiology; such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

However, given the current record, the appellant is able to 
testify reliably about his own personal observation and 
experiences.  This includes identifying events that might not 
necessarily be documented by other competent evidence.  

On these facts and with application of the relevant law and 
regulations, the Board finds that the evidentiary record is 
essentially balanced in showing that the most recent 
diagnosis of asthma by history is of relative reliability in 
reflecting the recurrent and episodic nature of the claimed 
respiratory disability.  Clearly, the current medical record 
cannot support a conclusion that the appellant does not 
suffer from a chronic pulmonary disability.  

The most reliable medical opinions also are in support of the 
claim to the extent that they tend to relate the development 
of the appellant's respiratory dysfunction to a disease 
process triggered by events resulting in his exposure to 
certain hazardous fumes in connection with his duties in the 
Reserve.  

As noted, the Board finds that the appellant's lay assertions 
in this matter are essentially supported by medical records 
establishing the onset and continuity of periodic, but 
progressive pulmonary symptoms since the time of his reported 
exposure while initially serving with the Reserve.  
Accordingly, in resolving all reasonable doubt in the 
appellant's favor, service connection is warranted.  

Therefore, the benefit of the doubt doctrine is for 
application in this case, and the appeal to this extent is 
allowed.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  



ORDER

Service connection for the disability manifested by asthma by 
history is granted.  



REMAND

In a May 2007 Memorandum Decision, the Court vacated a 
decision of the Board promulgated on February 15, 2005 that 
had denied service connection for a low back disorder and 
remanded that matter to the Board for appropriate action.  

In the decision, the Court found that the Board did not 
account for a January 1999 statement in which the Veteran 
asserted that he fell and hurt his back in service while on 
march carrying a full backpack.  In this regard, the Court 
noted that the Veteran is capable of providing observations 
that he has experienced pain following such an in-service 
incident.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  

The Court also noted that a private physician opinion dated 
in August 1994, that provided a favorable opinion, was based 
on "medical records on file" and should also be considered 
in rendering a decision on the Veteran's claim.  

Finally, court noted that medical opinions based on the 
Veteran's lay testimony concerning the history of his back 
condition may not be disregarded solely because they rely on 
history provided by the Veteran.  See Coburn v. Nicholson, 19 
Vet. App. 427, 432 (2006); Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005).  

Opinions based on the Veteran's uncorroborated reported 
history may not be rejected on that basis alone, but must be 
weighed to assess their credibility.  

Based on the foregoing, and consistent with the Court's May 
2007 Memorandum Decision, the Board finds that this matter 
must be remanded, and that the upon remand, the RO should 
request a through VA examination in order to assist the Board 
in determining whether the Veteran has a back disability that 
had its onset in service or within one year of service.  See 
38 C.F.R. § 3.159.  

Prior to affording a VA examination in connection with the 
claim, the RO should update the Veteran's claims file with 
any recent medical records relevant to the Veteran's claim.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the 
VCAA, VA must obtain outstanding VA and private records.  See 
38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

Accordingly, the remaining matter is REMANDED for the 
following action:

1.  The RO should take appropriate 
steps to contact the Veteran and 
request that he identify all VA and 
non-VA health care providers, other 
than those already associated with the 
claims folder, that have treated him 
for any back disability since service.  
The aid of the Veteran in securing 
these records, to include providing 
necessary authorizations, should be 
enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact 
should clearly be documented in the 
claims file, and the Veteran should be 
informed in writing.  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the Veteran should be 
afforded a VA examination to determine 
the current nature and extent of any back 
disability found to be present.  All 
necessary special studies or tests should 
be accomplished.  

It is imperative that the examiner who is 
designated to examine the Veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any back 
disability found to be present.  All 
necessary tests should be conducted, and 
the examiner must specifically the 
diagnosis.  In doing so, the examiner 
should comment on the evidence of record, 
to include (i) the Veteran's assertion 
that he fell and hurt his back in service 
while on march carrying a full backpack, 
and (ii) the August 1994 private medical 
report.  

If the examiner diagnoses the Veteran as 
having a back disability, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (e.g., a 50 
percent or greater likelihood) that the 
condition had its onset in service or 
within one year of service, or is 
otherwise related to the Veteran's active 
service.  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.  

3.  After completion of the foregoing, 
the RO should re-adjudicate the Veteran's 
claim in light of all the evidence of 
record.  If any determination remains 
adverse to the Veteran, he and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


